 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   JENNIFER HUH, an individual,            CASE NO. 2:19-cv-00170-WBS-KJN
12                  Plaintiff,
13         v.                                ORDER GRANTING PLAINTIFF’S
                                             REQUEST TO PARTICIPATE IN THE
14 MONO COUNTY OFFICE OF                     PRETRIAL SCHEDULING
   EDUCATION; STACEY ADLER;                  CONFERENCE BY TELEPHONE
15 and DOES 1 through 30, inclusive,

16                  Defendants.
17

18

19         Plaintiff’s request is granted to permit Plaintiff’s counsel Mia Munro to
20   attend the Pretrial Scheduling Conference on August 19, 2019 at 1:30 p.m.
21   telephonically. The courtroom deputy shall email counsel with instructions on how
22   to participate in the telephone conference call. Ms. Munro can also be reached at
23   phone number 310-273-3180.
24   Dated: June 4, 2019
25

26

27

28
                                              1
            ORDER RE REQUEST TO PARTICIPATE IN SCHEDULING CONFERENCE BY TELEPHONE
